Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Halima Abadura Beshir, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing her appeal from the immigration judge’s decision finding Beshir ineligible for adjustment of status as an alien who knowingly made a frivolous application for asylum. Based on our review of the record, we conclude that the preponderance of the evidence supports the agency’s finding that Beshir filed a frivolous asylum application. See Matter of Y-L-, 24 I. & N. Dec. 151, 157, 2007 WL 1213235 (B.I.A.2007). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re Beshir, (B.I.A.Apr.26, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.